Citation Nr: 1034371	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in relevant part, denied service connection 
for residuals of a cold injury of the lower extremities, with 
peripheral neuropathy.  In a letter dated approximately two weeks 
later in January 2007, the RO in Montgomery, Alabama notified the 
Veteran of that determination.  [Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains with 
the RO in Montgomery, Alabama.]  

In August 2009, the Board remanded the Veteran's claim of 
entitlement to service connection for residuals of a cold injury 
to the lower extremities, including peripheral neuropathy, to the 
Appeals Management Center (AMC) for further evidentiary 
development, including obtaining additional private and VA 
treatment records and providing the Veteran with a new VA 
examination.  The Board is obligated by law to ensure that the 
AMC complies with its directives.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

A review of the claims file reflects that the AMC obtained 
updated VA treatment records through November 2009 and contacted 
the Veteran regarding additional private treatment records.  In 
September 2009, the Veteran responded that he was not treated by 
private healthcare providers for peripheral neuropathy.  Further, 
in December 2009, the Veteran underwent a VA examination.

Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  See 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The currently diagnosed peripheral neuropathy of the Veteran's 
lower extremities is related to an in-service cold injury.  


CONCLUSION OF LAW

Peripheral neuropathy of the Veteran's lower extremities was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in further detail in the following decision, 
the Board finds that evidence of record supports the grant of 
service connection for peripheral neuropathy of the lower 
extremities.  Thus, the Board is granting the issue on appeal.  
As such, the Board finds that any error related to the VCAA on 
that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 
19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran alleges that he currently suffers from peripheral 
neuropathy of his lower extremities as a result of a cold injury 
he suffered while serving on active duty in Korea.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A review of the medical evidence of record shows that the Veteran 
is currently diagnosed with peripheral neuropathy of his lower 
extremities.  This diagnosis is confirmed by electromyographic 
testing.  As such, the first element of Hickson is met.

The majority of the Veteran's service treatment records were 
unavailable for review, having been deemed destroyed in a 1974 
fire at the National Personnel Records Center.  Despite this lack 
of service treatment records, the record does contain a 
certificate indicating that the Veteran "contributed to the 
combat successes" against an "armed enemy of the United 
States" between May 1952 and March 1953.  As noted in a previous 
Board decision, this evidence tends to corroborate the Veteran's 
reports of service in Korea during the winter of 1952-1953.  
Thus, the Board will concede that the Veteran was likely exposed 
to cold weather while serving on active duty.

The remaining question is whether a medical nexus exists between 
the Veteran's current peripheral neuropathy and his in-service 
cold exposure.

The Veteran underwent a VA examination in December 2009.  At that 
time, the examiner noted the Veteran's reports of cold exposure 
while in service.  The examiner diagnosed the Veteran with 
advanced polyneuropathy of all four extremities and foot drop.  
In the absence of service treatment records verifying that the 
Veteran experienced a cold injury in service, however, the 
examiner indicated that he was unable to determine whether the 
Veteran's neuropathy was the result of a cold injury, a vitamin 
B-12 deficiency, or a neuromuscular disease of genetic or unknown 
cause.  Accordingly, the examiner concluded that he could not 
resolve the issue of whether the Veteran's polyneuropathy was 
related to possible cold exposure in service without resorting to 
mere speculation.

In order to supplement the December 2009 VA examination, the 
Board obtained a medical opinion from the Veterans Health 
Administration (VHA) in June 2010.  The VHA neurologist reviewed 
the Veteran's entire claims file and provided a diagnosis of 
severe sensorimotor polyneuropathy (peripheral neuropathy).  He 
noted that the Veteran's treating physicians had excluded all 
reversible causes of peripheral neuropathy, but were unable to 
exclude a possible cold injury while in service as the cause.  
Based on his review of the claims file and the known long-term, 
and sometimes late onset, effects of a cold injury, the VHA 
neurologist concluded that it was as likely as not that the 
Veteran's peripheral neuropathy was caused by in-service cold 
injuries.

In addition to the December 2009 VA examination and the June 2010 
VHA medical opinion, the medical evidence of record includes 
multiple VA neurological treatment records that indicate that the 
Veteran's current peripheral neuropathy is the result of his in-
service cold exposure.

In light of the positive opinions from the June 2010 VHA 
neurologist and the Veteran's treating VA physicians, and the 
lack of evidence to the contrary, the Board finds that, at 
minimum, the evidence in this case is in equipoise regarding the 
question of whether the Veteran's current peripheral neuropathy 
is related to in-service cold exposure.  As such, the benefit-of-
the-doubt will be conferred in the Veteran's favor, and his claim 
for service connection for peripheral neuropathy of his lower 
extremities is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.


____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


